Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-23 are pending. Claims 1-2, 4-6, 8, 10-12 and 17-18 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 12 (Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro). Claims 3, 7, 9, 13-16 and 19-23 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 4-5, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson et al. (J. Med. Chem. 2015, 58, 4638-4647) in view of Jiang et al. (Anal Bioanal Chem (2012) 403:1719-1730).
With respect to claims 1, 4-5 and 10-11, Ericson et al. teach that the peptide c[Pro-Arg-Phe-Phe-Dap-Ala-Phe-DPro] did not have partial agonist activity at the mMC3R, and further teach that elongating the side chain by one methylene to Dab (to obtain the peptide c[Pro-Arg-Phe-Phe-Dab-Ala-Phe-DPro]) resulted in 4-fold increased antagonist potency at the mMC3R and 5-fold increased potency at the mMC4R (Table 1, peptides 22-23; page 4643, left column, 2nd para).
Ericson et al. do not teach substituting Dab with NDab to arrive at instantly claimed SEQ ID NO: 27.
Jiang et al. teach various isomers of BMAA (Fig. 1, depicted below).

    PNG
    media_image1.png
    278
    879
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art concerned with peptides having increased antagonist potency at the mMC3R and mMC4R to elongate the sidechain of 2,4-Diaminobutanoic acid (Dab) in the peptide Ericson et al. by substituting it for its isomer N-(2-aminoethyl) glycine (NDab).
The skilled artisan would have been motivated to do so, and would have reasonably expected the resulting peptide (i.e. c[Pro-Arg-Phe-Phe-NDab-Ala-Phe-DPro]) to have increased antagonist potency at the mMC3R and mMC4R because Ericson et al. teach that elongating the side chain of Dap resulted in 4-fold increased antagonist potency at the mMC3R and 5-fold increased potency at the mMC4R. 
Alternatively, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)”. Furthermore, the MPEP 2144.08 states that “[O]ther structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus”.
In the instant case, one of ordinary skill in the art would have been motivated to substitute 2,4-Diaminobutanoic acid (Dab) for its isomer N-(2-aminoethyl) glycine (NDab) and would have reasonably expected the resulting peptide to have similar properties.
 With respect to claim 18, Ericson et al. teach that Agouti-related protein (AGRP) and AGRP derivatives may be useful in the development of selective melanocortin antagonists for the treatment of negative energy balance disorders such as anorexia nervosa and cachexia (page 4638, left column, 1st para). Therefore, the skilled artisan would have been motivated to administer the peptide c[Pro-Arg-Phe-Phe-NDab-Ala-Phe-DPro], in a pharmaceutical composition comprising the peptide and a carrier, to treat negative energy balance disorders.

Response to Arguments
Applicant’s arguments filed on 6/29/2022 have been fully considered but they are not persuasive.
Applicant argues that the Dab containing peptide 23 of Ericson et al. showed a modest 4-fold increase antagonist potency at the mMC3R and 5-fold increased potency at the mMC4R compared to peptide 6.
Applicant also argues that the substitution of Dap to Dab actually resulted in reduced potency at the mMC4R.
Applicant further argues that “[e]ven if the skilled had selected peptide 23 as a lead compound, Applicant asserts that the Examiner has failed to show that the cited documents, either singly or in combination, would have supplied one of ordinary skill in the art with a reason or motivation to modify this peptide in the manner necessary to make the claimed compounds with a reasonable expectation of success”.
Applicant additionally argues that Jiang et al. in non-analogous art, and further argues that “[e]ven if one skilled in the art reviewing Ericson et al. considered Jiang et al., Applicant respectfully submits that the skilled artisan would have had no motivation to modify peptide 23 of Ericson et al. as suggested by the Examiner and would have had no reasonable expectation of success with such a venture”.
Applicant’s arguments are not persuasive.
First of all, it is noted that, as pointed out by the Applicant, Dap to Dab substitution resulted in decreased potency at the mMC4R. However, said Dap to Dab substitution resulted in increased potency at the mMC3R. Table 3 of Ericson et al. clearly shows that the inhibitory concentration at the mMC3R of peptide 22 is 130, whereas the inhibitory concentration at the mMC3R of peptide 23 is 100. Thus, it is clear that the substitution of Dap (peptide 22) for Dab (peptide 23) resulted in an increased antagonism at the mMC3R, and a decreases antagonism at the MC4R.
Therefore, the skilled artisan developing new mMC3R antagonists would have been motivated to substitute Dab for NDab in peptide 23, and thus would have arrived at the instantly claimed peptide c[Pro-Arg-Phe-Phe-NDab-Ala-Phe-DPro].
In response to Applicant's argument that Jiang et al. is nonanalogous art, it has been held that the determination that a reference is from a nonanalogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. In re Wood, 202 USPQ 171, 174. In this case, Jiang et al. teach various isomers of β-N-methylamino-L-alanine (BMAA). Thus, the reference of Jiang et al. relates to amino acids isomers.
Therefore, the skilled artisan developing new mMC3R antagonists would have been motivated to substitute Dab for NDab with a reasonable expectation of success, because Ericson et al. teach that elongating the side chain of Dap resulted in 4-fold increased antagonist potency at the mMC3R.
Furthermore, as discussed in the last Office action, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. Moreover, the MPEP 2144.08 states that “[O]ther structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus”.
In the instant case, the skilled artinsan would have been motivated to substitute 2,4-Diaminobutanoic acid (Dab) for its isomer N-(2-aminoethyl) glycine (NDab) and would have reasonably expected the resulting peptide to have similar properties.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-2, 4, 6, 8, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (ACS Chem. Neurosci. 2018, 9, 1141−1151) in view of Biondi et al. (J. Peptide Sci. 7: 626–640 (2001)).
With respect to claims 1-2, 4, 6, 8 and 10-11, Fleming et al. teach selective mMC4R peptide antagonists comprising various substitutions in the sequence c[Pro-Arg-Phe-Phe-Asn-Ala-Phe-DPro] (Fig. 1).
The data presented by Fleming et al. shows that substituting Phe4 with a Phg residue (i.e. one methylene shorter than phenylalanine) resulted in decreased potency, whereas substituting Phe4 with a hPhe residue (i.e. one methylene longer than phenylalanine) resulted in increased potency (Fig. 1).
Fleming et al. further teach that substitution of Asn5 with any of Gly, Dap, Dab, Orn, Lys and Arg also resulted in increased potency (Fig. 1).
Fleming et al. do not teach instantly claimed SEQ ID NO: 12 (Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro).
Biondi et al. teach that N-benzylglycine (which corresponds to NPhe) is an isomer of phenylalanine and has been used to substitute phenylalanine residues to determine agonistic and antagonistic potency in peptide analogues (page 626, left column, 1st para; 638, left column, 1st para).
It would have been obvious to one of ordinary skill in the art developing new selective mMC4R peptides having increased antagonist potency to substitute the sidechain of hPhe (at position 4) for NPhe because Fleming et al. teach that the substitution of Phe4 with hPhe (which just like NPhe is one methylene longer than phenylalanine) in the peptide [Pro-Arg-Phe-Phe-Asn-Ala-Phe-DPro] resulted in a peptide with increased potency.
The skilled artisan would have been further motivated to substitute Asn5 with Dap because Fleming et al. teach that such substitution resulted in a peptide with increased potency.
Therefore, the skilled artisan would have reasonably expected the resulting peptide (i.e. c[Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro], which corresponds to instantly claimed SEQ ID NO: 12) to be selective for mMC4R, and to have increased antagonist potency at the mMC4R.
Alternatively, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)”. Furthermore, the MPEP 2144.08 states that “[O]ther structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus”.
In the instant case, one of ordinary skill in the art would have been motivated to substitute Phe4 (in the peptide c[Pro-Arg-Phe-Phe-Dap-Ala-Phe-DPro]) with its isomer NPhe and would have reasonably expected the resulting peptide to have similar properties.
With respect to claim 18, Fleming et al. teach that diseases that produce a negative energy balance, such as anorexia nervosa, cachexia, and failure to thrive in children, may be alleviated through treatment with central melanocortin receptor antagonists. Therefore, the skilled artisan would have been motivated to administer the peptide c[Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro], in a pharmaceutical composition comprising the peptide and a carrier, to treat negative energy balance disorders.

Response to Arguments
Applicant’s arguments filed on 6/29/2022 have been fully considered but they are not persuasive.
Applicant argues that “[F]leming et al. describe the generation of a ten-member library to explore potential modifications at position 7 of the peptide 1 scaffold c[Pro1-Arg2-Phe3-Phe4-Asn5-Ala6- Phe7-DPro8] (see, abstract). Figure 1 of Fleming also shows a summary of the structure-activity relationship observed for this scaffold at the mMCA4R, which includes a listing of different substitutions that have been previously tested at the various positions. In particular, this figure indicated that the compounds containing hPhe at position 4 or Gly, Dap, Dab, Orn, Lys, or Arg at position 5 possessed increased potency as compared to the scaffold. However, Fleming et al. focus on modifications at position 7, and Applicant respectfully submits that Fleming et al. does not teach the selection of the particular combination of hPhe and Dap suggested by the Examiner”.
Applicant also argues that “[e]ven if hPhe at position 4 and Dap at position 5 were selected for the modification of peptide 1, Applicant respectfully submits that the skilled artisan reviewing the cited documents would have had no motivation or a reasonable expectation of success in further modifying hPhe to NPhe. In particular, Fleming et al. do not discuss NPhe and Biondi et al. do not supply the necessary motivation or provide a reasonable expectation of success with making such a modification”.
Applicant further argues that “[t]he side chain of Phe’ or hPhe’ (at position 4) is not elongated by substituting it with NPhe, which has the shorter chain compared to the side chain phenethyl (C6H5-(CH2)2-) of hPhe. Given these differences, Applicant respectfully submits that a skilled artisan would not have had a reasonable expectation that Phe/hPhe and NPhe would behave as interchangeable elements in the instantly claimed cyclic compounds, particularly given the unpredictable nature of the art.
Applicant additionally argues that “[t]he replacement of Phe with BzlGly in the linear and cyclic Thr6-bradykinin analogues of Biondi et al. generally resulted in a reduction in potency for a majority of analogues tested. Accordingly, Applicant respectfully submits that one skilled in the art reviewing Fleming et al. in light of Biondi et al. would have had no motivation to modify peptide 1 of Fleming et al. as suggested by the Examiner, or a reasonable expectation of success with such a venture”.
Applicant’s arguments are not persuasive.
Both NPhe and hPhe are longer than phenylalanine. Therefore, the skilled artisan would have been motivated to substitute one for another because Fleming et al. teach that the substitution of Phe4 with hPhe resulted in a peptide with increased potency, and Biondi et al. teach that NPhe is an isomer of phenylalanine (just like hPhe) and has ben used to substitute phenylalanine residues to determine agonistic and antagonistic potency in peptide analogues.
Furthermore, as discussed in the rejection above, the skilled artisan would have been motivated to substitute Phe4 (in the peptide c[Pro-Arg-Phe-Phe-Dap-Ala-Phe-DPro]) with its isomer NPhe and would have reasonably expected the resulting peptide to have similar properties (see MPEP 2144.09).
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This rejection is maintained.
Claims 1-2, 4-6, 8, 10-12 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13 and 16 of copending Application No. 16/542006 in view of Fleming et al. (ACS Chem. Neurosci. 2018, 9, 1141−1151) and Biondi et al. (J. Peptide Sci. 7: 626–640 (2001)). 
With respect to claims 1-2, 4, 6, 8 and 10-11, ‘006 teaches the peptide c[Pro-Arg-Phe-hPhe-Dap-Ala-Phe-DPro (SEQ ID NO: 61) (claims 1, 9 and 13).
‘006 do not teach substituting hPhe with NPhe to arrive at instantly claimed SEQ ID NO: 12.
Fleming et al. teach selective mMC4R peptide antagonists comprising various substitutions in the sequence c[Pro-Arg-Phe-Phe-Asn-Ala-Phe-DPro] (Fig. 1).
The data presented by Fleming et al. shows that substituting Phe4 with a Phg residue (i.e. one methylene shorter than phenylalanine) resulted in decreased potency, whereas substituting Phe4 with a hPhe residue (i.e. one methylene longer than phenylalanine) resulted in increased potency (Fig. 1).
Fleming et al. further teach that substitution of Asn5 with any of Gly, Dap, Dab, Orn, Lys and Arg also resulted in increased potency (Fig. 1).
Biondi et al. teach that N-benzylglycine (which corresponds to NPhe) is an isomer of phenylalanine and has been used to substitute phenylalanine residues to determine agonistic and antagonistic potency in peptide analogues (page 626, left column, 1st para; 638, left column, 1st para).
It would have been obvious to one of ordinary skill in the art developing new selective mMC4R peptides having increased antagonist potency to substitute the sidechain of hPhe (at position 4) for NPhe because Fleming et al. teach that the substitution of Phe4 with hPhe (which just like NPhe is one methylene longer than phenylalanine) in the peptide [Pro-Arg-Phe-Phe-Asn-Ala-Phe-DPro] resulted in a peptide with increased potency.
Therefore, the skilled artisan would have reasonably expected the resulting peptide (i.e. c[Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro], which corresponds to instantly claimed SEQ ID NO: 12) to be selective for mMC4R, and to have increased antagonist potency at the mMC4R.
Alternatively, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)”. Furthermore, the MPEP 2144.08 states that “[O]ther structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus”.
In the instant case, one of ordinary skill in the art would have been motivated to substitute hPhe with NPhe and would have reasonably expected the resulting peptide to have similar properties.
With respect to claim 18, ‘006 teaches a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier (claim 16).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments filed on 6/29/2022 have been fully considered but they are not persuasive.
Applicant arguments regarding the reference of Fleming et al. have been discussed above 
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658